                                                                                   18-04177-TOM11
                                                                                                1
                       UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF ALABAMA - SOUTHERN DIVISION

  In the Matter of:
   Mission Coal Company, LLC, et al.,     }      Case No: 18-04177-TOM11
                                          }
      DEBTOR(S).                          }
                                          }
                                          }

                          ORDER RESCHEDULING HEARING
This matter was scheduled for a hearing on Wednesday, December 19, 2018 10:00 AM on the
following:
     1) RE: Doc #316; Application to Employ Lowenstein Sandler LLP as Counsel to The Official
     Committee Of Unsecured Creditors Of Mission Coal Company, LLC, et al., Effective as of
     October 30, 2018
     2) RE: Doc #317; Application to Employ Berkeley Research Group, LLC as Financial
     Advisor to The Official Committee Of Unsecured Creditors Of Mission Coal Company, LLC,
     et al., Effective as of October 30, 2018
     3) RE: Doc #318; Application to Employ Baker, Donelson, Bearman, Caldwell & Berkowitz,
     PC as Local Counsel to The Official Committee Of Unsecured Creditors Of Mission Coal
     Company, LLC, et al., Effective as of October 30, 2018
     4) RE: Doc #353; Debtors Motion for Entry of an Order Establishing Procedures for Interim
     Compensation and Reimbursement of Expenses for Professionals
     5) RE: Doc #354; Debtors' Motion for Entry of an Order (I) Approving the Debtors' (A) Key
     Employee Incentive Plan and (B) Key Employee Retention Plan and (II) Granting Related
     Relief
     6) RE: Doc #355; Debtors Motion for Entry of an Order (I) Setting Bar Dates for Filing
     Proofs of Claim, Including Requests for Payment Under Section 503(B)(9), (II) Establishing
     Amended Schedules Bar Date and Rejection Damages Bar Date, (III) Approving
     7) RE: Doc #356; Application for Entry of an Order (I) Authorizing the Retention and
     Employment of Ernst & Young LLP as Valuation and Tax Advisory Services Provider for the
     Debtors and (II) Granting Related Relief Nunc Pro Tunc to the Commencement Date
     8) RE: Doc #393; Debtors' Motion for Order (I) Authorizing the Debtors to Enter into and
     Perform under the Stalking Horse Purchase Agreement, (II) Approving Bidding Procedures
     for the Sale of the Debtors Assets, (III) Scheduling Hearings and Objections
     9) RE: Doc #401; Motion for Relief from Stay filed by Russell Rutherford, Attorney for
     Bluestone Coal Corporation and Double Bonus Mining Company


It is hereby ORDERED, ADJUDGED and DECREED that:

   Based on agreement of the parties, these matters are rescheduled to December 19, 2018 at
   8:45 am in courtroom number 3 of the Robert S. Vance Federal Building, 1800 5th Avenue
   North, Birmingham, Alabama.



         Case 18-04177-TOM11       Doc 414 Filed 12/11/18 Entered 12/11/18 10:47:49         Desc
                                     Main Document    Page 1 of 2
                                                                         18-04177-TOM11
                                                                                      2

Dated: 12/11/2018                            /s/ TAMARA O. MITCHELL
                                             TAMARA O. MITCHELL
                                             United States Bankruptcy Judge




        Case 18-04177-TOM11   Doc 414 Filed 12/11/18 Entered 12/11/18 10:47:49   Desc
                                Main Document    Page 2 of 2
